Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 dated 05/24/2021 are presently pending in the application and have been examined below, of which claims 1 and 20 are presented in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) dated 08/07/2022 and 09/06/2022 have been received and considered.

Drawings
	The drawings were received on 12/31/2020. These drawings are accepted.

Claim Objection
Claim 13 is objected to because of the following informalities: the phrase “… determining whether determining whether the referencing record…” should be read “… determining whether the referencing record…”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .

Claims 1 – 8 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 – 8, 13, and 17 – 20 of U.S. Patent Application No. 17/139633 (Co-pending Application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4 – 7, 13, and 17 – 20 of the Co-pending Application anticipate the instant claims 1 – 8 and 17 – 20 as shown below for the first claim set.

Claim #
Instant Application
Co-pending Application (17/139633)
Claim #
1-8, 17- 20
1. A method of establishing integrity of digital content, the method comprising: during a block accumulation period: receiving a plurality of records in a sequence, each record of the plurality of records respectively comprising a record for a digital content file and including a message digest for the digital content file; 








and appending the plurality of records into a currently open block of a blockchain; upon an end of the block accumulation period: closing the currently open block to additional records, rendering the currently open block into a closed block; and opening a new current block into which a future plurality of records may be appended; chaining the closed block to the blockchain, wherein chaining blocks to the blockchain comprises inserting a message digest for an earlier block into a subsequent block; and iteratively opening, appending, and chaining multiple blocks across multiple block accumulation periods to produce the blockchain, 

wherein the blockchain does not contain content from the digital content file, and wherein at least one record of the plurality of records further comprises: a first linking field indicating, by its position within the record for the digital content file that, when the first linking field references a first other record, the digital content file comprises a later version of a first prior-version digital content file, wherein the first other record comprises a record for the first prior-version digital content file.

2. The method of claim 1 further comprising: generating, for the closed block, an out-of-band date proof, the out-of-band date proof comprising a message digest for the closed block that is used for chaining a block subsequent to the closed block to the closed block in the blockchain.

3. The method of claim 1 wherein receiving the record for the digital content file comprises: receiving the digital content file and generating, for the digital content file, the message digest that is included within the record for the digital content file.

4. The method of claim 1 further comprising: storing the digital content file as a stored digital content file.



5. The method of claim 4 further comprising: retrieving, over a network, by a data consumer, the stored digital content file; generating a message digest for the retrieved stored digital content file; retrieving, over the network, a copy of at least a portion of the blockchain, the portion of the blockchain comprising the closed block in which the record for the digital content file is included; comparing the generated message digest for the retrieved stored digital content file with the message digest for the digital content file within the record for the digital content file within the closed block; and responsive to a match between the generated message digest for the retrieved stored digital content file and the message digest for the digital content file within the record for the digital content file within the closed block, inserting digital content from the digital content file into a product.

6. The method of claim 5 further comprising: generating a message digest for the retrieved closed block; retrieving an out-of-band date proof comprising a message digest for the closed block; comparing the generated message digest for the retrieved closed block with the message digest from the out-of-band date proof; and wherein inserting digital content from the digital content file into a product comprises: responsive to both a match between the generated message digest for the retrieved stored digital content file and the message digest for the digital content file within the record for the digital content file within the closed block, and a match between the generated message 6Correspondence dated: May 24, 2021Docket No.: T3003US digest for the retrieved closed block and the message digest for the closed block within the out- of-band date proof, inserting digital content from the digital content file into a product.

7. The method of claim 1 wherein inserting the message digest for the earlier block into the subsequent block comprises: generating a record for the earlier block, the record for the earlier block including the message digest for the earlier block; and inserting the record for the earlier block into the subsequent block.


8. The method of claim 1 wherein at least one record of the plurality of records further comprises: 






a digital signature by a data owner of the digital content file; or a digital signature of the digital content file by an entity that generates the blockchain.


17. The method of claim 1 wherein: the message digest comprises at least a portion of a first message digest from a first hash function and at least a portion of a second message digest from a second hash function.

18. The method of claim 1 wherein the message digest comprises a first message digest for a concatenation of the digital content file with a second message digest for the digital content.


19. The method of claim 1 wherein: the message digest comprises at least a portion of a first secure hash algorithm (SHA) function message digest; the subsequent record is the immediately subsequent record; the subsequent block is the immediately subsequent block; 



prior to generating a digital signature of the digital content file by an entity that generates the blockchain, verifying that the message digest for the digital content file within the record for the digital content file matches an independently-generated message digest for the digital content file; 








and the message digest comprises a portion, less than the entirety, of a message digest from a hash function.

20. A system for establishing integrity of digital content, the system comprising: a processor; and a computer-readable medium storing instructions that are operative upon execution by the processor to: during a block accumulation period: receive a plurality of records in a sequence, each record of the plurality of records respectively comprising a record for a digital content file and including a message digest 9Correspondence dated: May 24, 2021Docket No.: T3003US for the digital content file; 








and append the plurality of records into a currently open block of a blockchain; upon an end of the block accumulation period: close the currently open block to additional records, rendering the currently open block into a closed block; and open a new current block into which a future plurality of records may be appended; chain the closed block to the blockchain, wherein chaining blocks to the blockchain comprises inserting a message digest for an earlier block into a subsequent block; and iteratively open, append, and chain multiple blocks across multiple block accumulation periods to produce the blockchain, wherein the blockchain does not contain content from the digital content file, and wherein at least one record of the plurality of records further comprises: a first linking field indicating, by its position within the record for the digital content file 

that, when the first linking field references a first other record, the digital content file comprises a later version of a first prior-version digital content file, wherein the first other record comprises a record for the first prior-version digital content file.
1.A method of establishing integrity of digital content, the method comprising: during a block accumulation period: receiving a plurality of records in a sequence, each record of the plurality of records respectively comprising a record for a digital content file and including a message digest for the digital content file; 

[chaining the plurality of records using message digests, to produce a record chain, wherein chaining records comprises inserting a message digest for an earlier record into a subsequent record;] 

and appending the plurality of records into a currently open block of a blockchain upon an end of the block accumulation period: closing the currently open block to additional records, rendering the currently open block into a closed block; and opening a new current block into which a future plurality of records may be appended; chaining the closed block to the blockchain, wherein chaining blocks to the blockchain comprises inserting a message digest for an earlier block into a subsequent block; and iteratively opening, appending, and chaining multiple blocks across multiple block accumulation periods to produce the blockchain, 

[wherein the record chain provides a first chaining tier and chaining the multiple blocks provides a second chaining tier, and wherein the blockchain does not contain content from the digital content file.]










2. The method of claim 1 further comprising: generating, for the closed block, an out-of-band date proof, the out-of-band date proof comprising a message digest for the closed block that is used for chaining a block subsequent to the closed block to the closed block in the blockchain.

4. The method of claim 1 wherein receiving the record for the digital content file comprises: receiving the digital content file and generating, for the digital content file, the message digest that is included within the record for the digital content file.

5. The method of claim 1 further comprising: storing the digital content file as a stored digital content file.


6. The method of claim 5 further comprising: retrieving, over a network, by a data consumer, the stored digital content file; generating a message digest for the retrieved stored digital content file; retrieving, over the network, a copy of at least a portion of the blockchain, the portion of the blockchain comprising the closed block in which the record for the digital content file is included; comparing the generated message digest for the retrieved stored digital content file with the message digest for the digital content file within the record for the digital content file within the closed block; and responsive to a match between the generated message digest for the retrieved stored digital content file and the message digest for the digital content file within the record for the digital content file within the closed block, inserting digital content from the digital content file into a product.

7. The method of claim 6 further comprising: generating a message digest for the retrieved closed block; retrieving an out-of-band date proof comprising a message digest for the closed block; comparing the generated message digest for the retrieved closed block with the message 6Correspondence dated: May 24, 2021Docket No.: T3001US digest from the out-of-band date proof; and wherein inserting digital content from the digital content file into a product comprises: responsive to both a match between the generated message digest for the retrieved stored digital content file and the message digest for the digital content file within the record for the digital content file within the closed block, and a match between the generated message digest for the retrieved closed block and the message digest for the closed block within the out- of-band date proof, inserting digital content from the digital content file into a product.

13. The method of claim 1 wherein inserting the message digest for the earlier block into the subsequent block comprises: generating a record for the earlier block, the record for the earlier block including the message digest for the earlier block; and inserting the record for the earlier block into the subsequent block.

8. The method of claim 1 wherein at least one record of the plurality of records further 

[includes, in addition to the message digest for the digital content file and the message digest for the earlier record,] 

a digital signature of the digital content file by a data owner of the digital content file, and/or a digital signature of the digital content file by an entity that generates the blockchain.

17. The method of claim 1 wherein the message digest comprises at least a portion of a first message digest from a first hash function and at least a portion of a second message digest from a second hash function.

18. The method of claim 1 wherein the message digest comprises a first message digest for a concatenation of the digital content file with a second message digest for the digital content.

19. The method of claim 1 wherein: [the subsequent record is the immediately subsequent record; the subsequent block is the immediately subsequent block; receiving the record for the digital content file further comprises receiving a digital signature of the digital content file by a data owner of the digital content file;] 

prior to generating a digital signature of the digital content file by an entity that generates the blockchain, verifying that the message digest for the digital content file within the record for the digital content file matches an independently-generated message digest for the digital content file; 
[prior to generating the digital signature of the digital content file by the entity that generates the blockchain, verifying the digital signature of the digital content file by the data owner of the digital content file;] 

and the message digest comprises a portion, less than the entirety, of a message digest from a hash function.

20. A system for establishing integrity of digital content, the system comprising: a processor; and a computer-readable medium storing instruction that are operative upon execution by the processor to: during a block accumulation period: receive a plurality of records in a sequence, each record of the plurality of records respectively comprising a record for a digital content file and including a message digest for the digital content file; 

[chain the plurality of records using message digests, to produce a record chain, wherein chaining records comprises inserting a message digest for an earlier record into a subsequent record;] 

and append the plurality of records into a currently open block of a blockchain; upon an end of the block accumulation period: close the currently open block to additional records, rendering the currently open block into a closed block; and open a new current block into which a future plurality of records may be 9Correspondence dated: May 24, 2021Docket No.: T3001US appended; chain the closed block to the blockchain, wherein chaining blocks to the blockchain comprises inserting a message digest for an earlier block into a subsequent block; and iteratively open, append, and chain multiple blocks across multiple block accumulation periods to produce the blockchain, wherein the record chain provides a first chaining tier and chaining the multiple blocks provides a second chaining tier, and wherein the blockchain does not contain content from the digital content file.
1, 2, 4-8, 13, 17-20


The co-pending application (17/139633) discloses a permissioned blockchain, using off-chain storage, that provides advantages over blockchains which rely on consensus and/or store information within the blockchain. However, the prior art, Gaur discloses operations of message contents in blockchain and, in addition, in an analogous art, Ramirez discloses linking contents to specified records and positions, i.e. locations or addresses in blockchain (Ramirez, [col.2, ll.47-49, col.2, ll.56-59]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gaur, in view of the teaching of Ramirez which discloses linking to specified records and positions, i.e. locations or addresses in order to improve digital content management in the system.
The dependent claims of the current application recite language similar to the dependent claims of the co-pending application and are covered by the co-pending application in view of Ramirez.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention may be directed to software per se which is directed to non-statutory subject matter. 
Examiner notes for a system claim, at least one recited element, in the claim body, must be a hardware component; however, the claim may be reasonably interpreted as being not limited to hardware elements according to the disclosure of the specification. 
SPECS in Para. [0205, 0209, 0210] discloses a processor, e.g., processingP201703251US01/TUC1P427 Page 18 of 47 circuit(s), chip(s), and/or module(s) implemented in hardware and/or software, and preferably having at least one hardware component may be utilized in any device to perform one or more steps of the system claimed. SPECS in para. [0209, 0210] discloses a medium that could be interpreted as signal per se. 
Therefore. the claim may be merely directed to software per se as a non-statutory subject matter for a system / apparatus claim. It is respectfully suggested by the Examiner to amend the claim limitation in the claim body, for example, to explicitly include (comprise) “at least one hardware processor and hardware medium configured for: ”. Any other claims not addressed are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1  and 20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 20 render the claims indefinite in that the language fails to provide proper antecedent basis regarding obtaining/comparing procedures related to the limitation “message digest”. In Para. [0014, 0024] this limitation is disclosed as a “hash value”, which differs from descriptions in Para. [0080, 0084], e.g., in Para. [0084] it is disclosed as “hash values, IVCs, which may be partial or full message digests, and may include combinations”. For the purpose of examination this limitation is treated as hash value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur et al. (US 2022/0179869) (hereafter Gaur) and in view of Ramirez et al. (US 11394538) (here after Ramirez).

Regarding claim 1 Gaur teaches: A method of establishing integrity of digital content, the method comprising: during a block accumulation period: (Examiner note: block accumulation is met by the data block creation in the blockchain including different transactions, e.g. storage, adding authentication content, etc.) (Gaur, in Para [0128] discloses “All documents (files, JSONs) are stored on the off-chain data store. Only the attribute hashes and the document identifier (ID) are submitted as a part of a blockchain transaction” Gaur, in Para [0142] discloses “These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus).” Gaur, in Para [0182] discloses “The immutable, append-only aspects of the blockchain serve as a safeguard to protect the integrity, validity, and authenticity of the digital content, making it suitable use in legal proceedings where admissibility rules apply or other settings where evidence is taken in to consideration or where the presentation and use of digital information is otherwise of interest.”)
receiving a plurality of records in a sequence, each record of the plurality of records respectively comprising a record for a digital content file and including a message digest for the digital content file; (Examiner note: message digest is met by hash value, as disclosed in Para. [0014, 0024]) (Gaur, in Para [0132] discloses “When a document is recorded and given its hashed attributes for sharing, the document processor may get all the documents and their hashed owner organization IDs.” Gaur, in Para [0136] discloses “The processor 104 may execute the machine-readable instructions 114 to receive a document comprising a document identifier (ID) and a document type. As discussed above, the blockchain ledger 108 may store data to be shared among the nodes 105”);
and appending the plurality of records into a currently open block of a blockchain; upon an end of the block accumulation period: (Gaur, in Para [0119] discloses “By storing the digital asset data within data blocks of a blockchain, the digital asset data may be appended to an immutable blockchain ledger through a hash-linked chain of blocks.”)
closing the currently open block to additional records, rendering the currently open block into a closed block; and opening a new current block into which a future plurality of records may be appended; (Gaur, in Para [0179] discloses “The block data 650 may store transactional information of each transaction that is recorded within the new data block 630.”);
chaining the closed block to the blockchain, wherein chaining blocks to the blockchain comprises inserting a message digest for an earlier block into a subsequent block; and iteratively opening, appending, and chaining multiple blocks across multiple block accumulation periods to produce the blockchain, (Examiner note: the ordered operations with blockchain blocks, i.e. earlier vs subsequent blocks, comprising message digests, i.e. hash values, are met by blockchain transactions comprising ordering storage transactions and building hash chain over the blocks) (Gaur, in Para [0106] discloses “the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency.”),
[wherein the blockchain does not contain content from the digital content file, and wherein at least one record of the plurality of records further comprises: a first linking field indicating, by its position within the record for the digital content file that, when the first linking field references a first other record, the digital content file comprises a later version of a first prior-version digital content file]
wherein the first other record comprises a record for the first prior-version digital content file (Gaur, in Para [0178] discloses “The new data block 630 may also include a link to a previous block (e.g., on the blockchain 622 in FIG. 6A) within the block header 640.” Gaur, in Para [0135] discloses “the digital content of each block may be accessed by decrypting each block in the blockchain, and the hash value of each block may be used as a basis to reference a previous block.”).
Gaur fails to explicitly teach: wherein the blockchain does not contain content from the digital content file, and wherein at least one record of the plurality of records further comprises: a first linking field indicating, by its position within the record for the digital content file that, when the first linking field references a first other record, the digital content file comprises a later version of a first prior-version digital content file
Ramirez from the analogous technical field teaches: wherein the blockchain does not contain content from the digital content file, and wherein at least one record of the plurality of records further comprises: a first linking field indicating, by its position within the record for the digital content file that, when the first linking field references a first other record, the digital content file comprises a later version of a first prior-version digital content file (Examiner note: reference to the “position within the record” is disclosed in Para [0189] as a reference to the records “comprising a blockchain address of record”; linking a field indicating a position within the record is met by linking BlockCert 924, i.e. the digital certificate record, to relevant blockchain address) (Ramirez, in col.2, ll.47-49, discloses “The BlockCert 924 serves as a link 920 to the user's real world identity 916 and a link 928 to the user's NeoTrust ID 912.” Ramirez, in col.2, ll.56-59, discloses “Issuing the BlockCert 924 in this manner provides an immutable record linking the BlockCert 924 (i.e. the user's real world identity 916) to the user's NeoTrust ID 912 linked 936 blockchain address 932”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gaur, in view of the teaching of Ramirez which discloses linking to specified records and positions, i.e. locations or addresses in order to improve digital content management in the system (Ramirez, [col.2, ll47-49, col.2, ll.56-59]).

Regarding claim 2 Gaur as modified teaches: The method of claim 1 further comprising: generating, for the closed block, an out-of-band date proof, the out-of-band date proof comprising a message digest for the closed block that is used for chaining a block subsequent to the closed block to the closed block in the blockchain (Examiner note: opening/closing block is met by transaction management through smart contract; the date proof is disclosed in Para 0037 as an out-of-band  certification unit that is met by certificate authority 336) (Gaur, in Para [0106] discloses “The blockchain 106 network may be configured to use one or more smart contracts that manage transactions for multiple participating nodes” Gaur, in Para [0157] discloses “the peer node 334 retrieves the user's enrollment and transaction certificates from the certificate authority 336” Gaur, in Para [0155] discloses “Chain code can use an out-of-band connection to this data through a traditional processing platform 318.”
Gaur, in Para [0160] discloses “Each block may be identified by a hash (e.g., 256 bit number, etc.) created using an algorithm agreed upon by the network. Each block may include a header, a pointer or reference to a hash of a previous block's header in the chain, and a group of valid transactions.”).

Regarding claim 3 Gaur as modified teaches: The method of claim 1 wherein receiving the record for the digital content file comprises: receiving the digital content file and generating, for the digital content file, the message digest that is included within the record for the digital content file (Gaur, in Para [0136] further discloses “The processor 104 may execute the machine-readable instructions 116 to generate at least one hashed attribute for sharing of the document based on the document ID and the document type.”).

Regarding claim 4 Gaur as modified teaches: The method of claim 1 further comprising: storing the digital content file as a stored digital content file (Gaur, in Para [0136] further discloses “A storage device may be any piece of hardware that is capable of storing information, such as, for example without limitation, data, program code in functional form, and/or other suitable information either on a temporary basis and/or a permanent basis.”).

Regarding claim 5 Gaur as modified teaches: The method of claim 4 further comprising: retrieving, over a network, by a data consumer, the stored digital content file; generating a message digest for the retrieved stored digital content file (Gaur, in Para [0136] discloses “The processor 104 may execute the machine-readable instructions 116 to generate at least one hashed attribute for sharing of the document based on the document ID and the document type”);
retrieving, over the network, a copy of at least a portion of the blockchain, the portion of the blockchain comprising the closed block in which the record for the digital content file is included; (Gaur, in Para [0157] discloses “the peer node 334 retrieves the user's enrollment and transaction certificates from the certificate authority 336”);
comparing the generated message digest for the retrieved stored digital content file with the message digest for the digital content file within the record for the digital content file within the closed block (Gaur, in Para [0221] discloses “Computers that store these blocks regularly compare their hash values to ensure that they are all in agreement.”); and responsive to a match between the generated message digest for the retrieved stored digital content file and the message digest for the digital content file within the record for the digital content file within the closed block, inserting digital content from the digital content file into a product (Examiner note: the limitation is met by application of smart contract or chain-code) (Gaur, in Para [0147] discloses “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”).

Regarding claim 7 Gaur as modified teaches: The method of claim 1 wherein inserting the message digest for the earlier block into the subsequent block comprises: generating a record for the earlier block, the record for the earlier block including the message digest for the earlier block; and inserting the record for the earlier block into the subsequent block (Examiner note: the ordered operations with blockchain blocks, i.e. earlier vs subsequent blocks, comprising message digests, i.e. hash values, are met by blockchain transactions comprising ordering storage transactions and building hash chain over the blocks) (Gaur, in Para [0106] discloses “the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency.”).

Regarding claim 8 Gaur as modified teaches: The method of claim 1 wherein at least one record of the plurality of records further comprises: a digital signature by a data owner of the digital content file; or a digital signature of the digital content file by an entity that generates the blockchain (Gaur, in Para [0160] discloses “Each block may be identified by a hash (e.g., 256 bit number, etc.) created using an algorithm agreed upon by the network. Each block may include a header, a pointer or reference to a hash of a previous block's header in the chain, and a group of valid transactions.” Gaur, in Para [0165] discloses “Content of the smart contract 530 may require digital signatures by one or more of the entities 552 and 556 that are parties to the smart contract transaction. The results of the smart contract execution may be written to a blockchain 520 as a blockchain transaction.”).

Regarding claim 9 Gaur as modified teaches: The method of claim 1 wherein the reference to the first other record comprises a blockchain address of a record for the first prior-version digital content file (Gaur, in Para [0178] discloses “The new data block 630 may also include a link to a previous block (e.g., on the blockchain 622 in FIG. 6A) within the block header 640.” Gaur, in Para [0135] discloses “the digital content of each block may be accessed by decrypting each block in the blockchain, and the hash value of each block may be used as a basis to reference a previous block.”).

Regarding claim 10 Gaur as modified teaches: The method of claim 9 wherein the blockchain address comprises an index of the record for the prior-version digital content file within a block in which the record for the prior-version digital content file appears (Gaur, in Para [0131] discloses “The new data block 730 may include a link to a previous block (e.g., on the blockchain 722 in FIG. 7A) within the block header 740.” Gaur, in Para [0136] discloses “The digital content may be stored in another storage area or memory address in association with the hash value of the original file. The other storage area may be the same storage device used to store the blockchain or may be a different storage area or even a separate relational database.”).

Regarding claim 11 Gaur as modified teaches: The method of claim 1 wherein at least one record of the plurality of records further comprises: a second linking field indicating, by its position within the record for the digital content file (Examiner note: plurality of records in a sequence is met by a list of stored documents/records) (Gaur, in Para [0171] further discloses “The distributed ledger 620 includes a blockchain which stores immutable, sequenced records in blocks, and a state database 624 ( current world state) maintaining a current state of the blockchain 622” Gaur, in Para [0136] further discloses “The processor 104 may execute the machine-readable instructions 116 to generate at least one hashed attribute for sharing of the document based on the document ID and the document type. The processor 104 may execute the machine-readable instructions 118 to acquire a list of documents and corresponding document owners to be linked to the document based on the at least one hashed attribute. The processor 104 may execute the machine-readable instructions 120 to create a plurality of linked documents based on the list of the documents.”) that, when the first linking field references the first other record and the second linking field references a second other record, the digital content file comprises a merge of the first prior- version digital content file and a second first prior-version digital content file, wherein the second other record comprises a record for the second prior-version digital content file (Examiner note: the claimed limitation is met by a proper, customized, configuration including blockchain configuration using smart contract and chain code) (Gaur, in Para [0079] discloses “The blockchain configuration may include one or more applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chain code, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information”)

Regarding claim 12 Gaur as modified teaches: The method of claim 1 wherein at least one record of the plurality of records further comprises: a certification linking field indicating, by its position within the record for the digital 7Correspondence dated: May 24, 2021Docket No.: T3003US content file that, when the certification linking field references another record (Gaur, in Para [0136] discloses “The processor 104 may execute the machine-readable instructions 120 to create a plurality of linked documents based on the list of the documents.”), the digital content file comprises at least one file selected from the list consisting of: a certification for another digital content file, a revocation of certification for another digital content file, and content for which another digital content file provides certification, wherein the reference to the other record comprises a blockchain address of a record for the first prior-version digital content file (Gaur, in Para [0093] discloses “Before proceeding with any transactions, the peer node 314 retrieves the user's enrollment and transaction certificates from a certificate authority 316, which manages user roles and permissions. In some cases, blockchain users must possess these digital certificates in order to transact on the permissioned blockchain 304.”).

Regarding claim 13 Gaur as modified teaches: The method of claim 1 further comprising: retrieving, over a network, by a data consumer, a copy of at least a portion of the blockchain; searching, within blocks of the blockchain that are subsequent to the closed block in which the record for the digital content file appears, for references to the record for the digital content file (Examiner note: the ordered operations with blockchain blocks, i.e. earlier vs subsequent blocks, comprising message digests, i.e. hash values, are met by blockchain transactions comprising ordering storage transactions and building hash chain over the blocks) (Gaur, in Para [0106] discloses “the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency.”); and responsive to identifying a reference to the record for the digital content file in a referencing record (Gaur, in Para [0089] discloses “In response, the application of the client 260 inspects/verifies the endorsing peers signatures and compares the proposal responses to determine if the proposal response is the same.”) determining whether determining whether the referencing record comprises a record for a later version of the digital content file (Gaur, in Para [0123] discloses “The distributed ledger 720 includes a blockchain which stores immutable, sequenced records in blocks, and a state database 724 (current world state) maintaining a current state of the blockchain 722”).

Regarding claim 14 Gaur as modified teaches: The method of claim 13 further comprising: responsive to determining that the referencing record comprises the record for the later version of the digital content file, iteratively searching the blockchain for further later versions of the digital content file (Examiner note: referring to a later content/block version is met by referring to a last configuration block) (Gaur, in Para [0133] discloses “Metadata fields may include signature on block creation, a reference to a last configuration block, a transaction filter identifying valid and invalid transactions within the block, last offset persisted of an ordering service that ordered the block, and the like. The signature, the last configuration block, and the ordered metadata may be added by the ordering service 710.”).

Regarding claim 15 Gaur as modified teaches: The method of claim 1 further comprising: retrieving, over a network, by a data consumer, a copy of at least a portion of the blockchain; retrieving, from the blockchain, the first other record (Gaur, in Para [0081] discloses “The physical infrastructure 214 may be utilized to retrieve any of the data or information described herein.” Gaur, in Para [0084] discloses “The chain code may receive a hash and retrieve from the blockchain a hash associated with the data template created by use of a previously stored feature extractor.”); and searching, within the first other record for a linking field reference to an earlier prior- version record (Gaur, in Para [0089] discloses “In response, the application of the client 260 inspects/verifies the endorsing peers signatures and compares the proposal responses to determine if the proposal response is the same.” Gaur, in Para [0178] discloses “The new data block 630 may also include a link to a previous block (e.g., on the blockchain 622 in FIG. 6A) within the block header 640.”).

Regarding claim 16 Gaur as modified teaches: The method of claim 15 further comprising: iteratively searching the blockchain for prior version records to establish a pedigree of the digital content file (Examiner note: a pedigree of the digital content is met by the full database record) (Gaur, in Para [0033] discloses “Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers.” Gaur, in Para [0178] discloses “The new data block 630 may also include a link to a previous block (e.g., on the blockchain 622 in FIG. 6A) within the block header 640.”).

Regarding claim 17 Gaur as modified teaches: The method of claim 1 wherein: the message digest comprises at least a portion of a first message digest from a first hash function and at least a portion of a second message digest from a second hash function (Examiner note: the limitation regarding message digest, i.e. hash value, generation procedure is met by the hash value generation procedure of Gaur comprising combinations of instant and previous hash values as demonstrated in Fig. 6B) (Gaur, in Para [0196] discloses “The hash value of the immediately preceding block may be just the hash of the header of the previous block or may be the hash value of the entire previous block. By including the hash value of a preceding block in each of the remaining blocks, a trace can be performed from the Nth block back to the genesis block (and the associated original file) on a block-by-block basis, as indicated by arrows 680, to establish an auditable and immutable chain-of-custody.”).

Regarding claim 18 Gaur as modified teaches: The method of claim 1 wherein the message digest comprises a first message digest for a concatenation of the digital content file with a second message digest for the digital content (Gaur, in Para [0221] discloses “New transactions for a blockchain can be gathered together into a new block and added to an existing hash value. This is then encrypted to create a new hash for the new block. This is added to the next list of transactions when they are encrypted, and so on. The result is a chain of blocks that each contain the hash values of all preceding blocks”).

Regarding claim 19 Gaur as modified teaches: The method of claim 1 wherein: the message digest comprises at least a portion of a first secure hash algorithm (SHA) function message digest (Gaur, in Para [0185] discloses “Examples of such a hash function include, but are not limited to: a SHA-type (SHA stands for Secured Hash Algorithm) algorithm”); the subsequent record is the immediately subsequent record; the subsequent block is the immediately subsequent block (Examiner note: treatment of immediately subsequent records/blocks is met by ordering the storage transactions and by building hash/block chains) (Gaur, in Para [0106] discloses “the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency.” Gaur, in Para [0107] discloses “After validation, the transactions enter an ordering phase in which a consensus protocol may be used to produce an ordered sequence of endorsed transactions grouped into blocks.”);  prior to generating a digital signature of the digital content file by an entity that generates the blockchain, verifying that the message digest for the digital content file (Gaur, in Para [0181] discloses “Meanwhile, a committer of the block (such as blockchain node 612) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, etc.”); within the record for the digital content file matches an independently-generated message digest for the digital content file; and the message digest comprises a portion, less than the entirety, of a message digest from a hash function (Gaur, in Para [0147] discloses “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.” Gaur, in Para [0177] discloses “each committing peer validates the transaction within the new data block 630 by checking to make sure that the read set and the write set still match the current world state in the state database 624”).

Regarding claim 20, claim 20, discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Black (20170075938).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431    

/TRANG T DOAN/Primary Examiner, Art Unit 2431